DETAILED ACTION
Claims 1, 2, 4, 6, 8-13, 15, and 17-25 are pending in the application. Claims 3, 5, 7, 14, and 16 have been cancelled. 


Terminal Disclaimer
2.  	The terminal disclaimer filed on 12/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,863,097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Response to Arguments
3.  	Applicant’s arguments, see page 7, filed 12/02/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 



Allowable Subject Matter
4.  	Claims 1, 2, 4, 6, 8-13, 15, and 17-25 are allowed.
5.  	The following is an examiner’s statement of reasons for allowance:
“An image capture device comprising: 
  	an image sensor configured to capture images; 
  	a touchscreen display configured to present a user interface including a slider interface, a gyroscope; and 
  	a processing apparatus configured to: 
  	receive a field of view selection via the slider interface; 
  	oversample, using the image sensor, to obtain an image at a capture resolution that is greater than an encode resolution; 
  	determine a crop setting for a RAW domain crop based on the field of view selection; 
  	crop the image in a RAW domain using the crop setting to obtain a cropped image; 
  	convert the cropped image from the RAW domain to a YUV domain; 
  	down-scale the cropped image in the YUV domain to obtain a scaled image at the encode resolution; 
  	encode the scaled image at the encode resolution to obtain an encoded image; store or transmit the encoded image; and 
  	terminate a low power preview mode responsive to detection of a framing event based on angular rate data from the gyroscope, in which images from the image sensor are up-scaled during the low power preview mode.”
 
   	The closest prior art of record relied upon is Gandhi et al (US 10,863,097 B2) which discloses an imaging device having an image sensor with a display and a terminate a low power preview mode responsive to detection of a framing event based on angular rate data from the gyroscope, in which images from the image sensor are up-scaled during the low power preview mode. Should be noted that the instant application has been Terminally Disclaimed by US Patent 10,863,097 B2 (see original Reasons for Allowance). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                              

/LIN YE/Supervisory Patent Examiner, Art Unit 2697